Title: To James Madison from Hubbard Taylor, 16 July 1796
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Springhill 16th. July 1796
I wrote you not long since by Capt: H. Lee to be left in Orange, which I suppose you have recd. ee’r this. I also wrote Mrs. payne and inclosed it to you. Since that time I have seen Mr. E. Bullock, he has recd. Mrs. paynes letter inclosing her husbands Will, and he told me he would write Mrs. payne very shortly.
I have not as yet secured the connected platt of our lands that interferes with Mays entry a copy of which I sent you in the Letter above mentioned; when I get it I will do as I have promised.
Mr. John Brown arrived here only a few days ago, when I see him expect to receive the Money you Mentioned, to be paid me, for your use. Its probable the post of Detroit is given up before this; the one on the Miami is certainly in possission of our Troops.
We now have a real peace with the Indians which is the only time we could have said as much since the American revolution commenced. How long this is to last I leave to better judges than my self to say, for my own part I fear not a great while.
The time is drawing near that electors are to be chosen to elect a presedent & Vice presedent. The minds of the people in this country seems a good deal agitated for the event of those important appointments. If the old president still inclines to serve it will, possibly split our votes, (that is) if certain men get elected—otherwise the vote will, (as its generally b[e]lieved) be unanimous for Mr. Jefferson as the president, the Vice presedent is not so much spoken of. In your next letter I will thank you to mention the Current oppinion who will be voted for on the occation, & should you also think proper to give me a hint of your wish in the choice I will endeavour to lend my little aid in forwarding them, by the choice of those men who may concur in opinion with you.
Our crops of small grain have come in much better than they have ever done in this country. And notwithstanding the extream cold and backward spring our crops of Corn are very promising. We shall therefore be enabled to furnish a considerable exportation down the River if there should be adventurers under the late treaty, as well as to spare to the emigrants that may venture among us this fall, a plentifull supply on moderate terms.
The mode of disposing of the lands on the No Western side of the Ohio, is not very pleasing to the people in Kentuckey, particularly those who wish to become purchasers. It will undoubtedly raise the price of the lands in this state, and will most certainly put it in the power of her legislature to dispose of the vacant land she has to great advantage, both as to price and acquiring inhabitants, the Latter assuredly aught to be the primary object with her.
I add no more than my respects to y⟨our⟩ Lady and Fathers family and that ⟨i am⟩ with great esteem and regard Dr. Sir Yr: Affe. Hble Sert:
H. Taylor
